DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 9/21/21.  Claim 30 was amended; claims 1-15 were cancelled; claims 16-29 were previously withdrawn.  Claims 16-34 are presently pending; claims 30-34 are presented for examination.
Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed 9/21/21, with respect to the rejections of claims 30-34 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 30-34 under 35 U.S.C. 112(b) have been withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-29 directed to an invention non-elected with traverse in the reply filed on 10/21/20. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
output notifier” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
8.	Claims 30-34 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
	Specifically, newly amended independent claim 30 recites:
“A dishwasher, comprising: 

a dispenser for dispensing a hygiene material in the interior of the dishwasher; 
at least one gas sensor configured to determine a quantity of a specific gas in the interior during a performance of the wash program; 
wherein the controller is configured to automatically start a hygiene program as a function of the determined quantity of the specific gas and during the performance of the wash program, such that the hygiene program and the wash program are performed at the same time; and 
an output notifier for outputting a notification to a user of the dishwasher relating to a start of the hygiene program as a function of the determined quantity of the specific gas and during the performance of the wash program, 
wherein the hygiene program comprises at least one of: 1) a hygiene tablet or hygiene powder is dispensed by the dispenser in the interior of the dishwasher, 2) an active oxygen is dispensed by the dispenser into the interior of the dishwasher, or 3) a salt is dispensed by the dispenser to the interior of the dishwasher.” [emphasis added]
The closest prior art, US Pub. 2008/0092931 to Karaaslan (hereafter “Karaaslan”), discloses a dishwasher (1), comprising: a controller (7) configured to execute a wash program (A) to wash items to be washed in an interior of the dishwasher [Fig. 1; ¶0011]; a dispenser (12) for dispensing a hygiene material in the interior of the dishwasher [Fig. 1; ¶0021]; at least one gas sensor (9) configured to determine a quantity of a specific gas in the interior [Fig. 1; ¶0014-¶0015]; wherein the during the performance of the wash program, such that the hygiene program and the wash program are performed at the same time.  To the contrary, Karaaslan teaches that the hygiene program (B) starts independent from the wash program (A) [¶0011].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the specifically claimed controller configuration in combination with all other features of claim 30.  For at least the above reasons, independent claim 30 (and therefore dependent claims 31-34) are in condition for allowance.
See the attached Notice of References Cited for a list of the closest prior art made of record and not relied upon that are considered pertinent to applicant's disclosure, in particular:
	US Pub. 2008/0092931 to Karaaslan
US Pub. 2005/0262883 to Yang et al.
US Pat. 9,131,827 to Usta Yogun
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
10.	This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 16-29 directed to an invention non-elected with traverse in the reply filed on 10/21/20. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711